uon. 04e.A.                 m&h'        ,agmPZ
               rturLIg lg.)19
                            with a. opuoml remturea.ma
               anatmlaiaklagfund roqairamsnton thialo
               ia $23,0?5.00 of whbh                     8h4    me@     ply. 93.5r .
               Th4 r .ha 0
                         le4 umula 8d
                                   in 8h oSta te’0
                                                 uuw
               or the ai~M43fmdr4qair4matcJ thll ia a ua
               ainw yaamry~l,1933the SUB l? #l89,300.73.
                        10     thiak      the iollad 44aolulanJ4r4p4randathe
   at4to        &      foota eutlinad.          IDnh30 a dl8a a a aa sa 04 p uM e
   oontnot             nnd bf its term                 pwiaea         thr nturn   of the piaol-
   p4l mmn$                  plui      fntuoat        tmtil~Warity lt aa muah mr 4nmume
   A ters           iaaa4,       au4k ma         la outtid,           pnaiaoa net only tlu        r4-




   lt tho maturity                     &to,      1959.
                        To     pm4tna4           a uo hl bondat ozv tiw           prior $0    maturity
    it    la    only     r4maosmblo              to 48041~4 that aoaiethia8       mm4      ohan   pmr
   mast bo mid                 Umr~Qr.             A loaasd4raiea   weuld b4 da4 for tfa
    aolla*a            remwnghia                  righ8 80 luotthm    fall8mountnpn-
    84nt44          ?q the 4ontraot               app4ulsg   la tha in4 of th4 btmdr
    suoh roaaidarrtioa          is g4lunllyr4f4rr4dto IO a mai
    but    if It        la gear&wed br tkw d*bt6r ior o4mellatIonit
   would b             m-0 rppropria8a to or11St a prepay&e& oi in*
    mat.
             Iath4 ia4t4at4489t&4 Stat4of Tuaa tbroqf&yau
    Boardhma undutakur to ocmpsnaeta tho sow&loo ad d4fln4d
   road 4iatxiota of ttm St4t4 ror wruy      lrp4nd46  10 th0 00~
   atruotion ai St884 highwaysaridha0 llle4mte4 80 epoh monay
   laoh yeu toward the   paysant   of m turn   laaua whloh matur4a
   19 years hem*, or 1959, Port44 thattime           the funds110
.~ unua4d an4  the stat. paya   intorrat  et th4  given  Mt. throryh-
   outtho44 19 roars or a6 1~ aa iwad for this purp444             u4
   nrd4 umilablr   by 4uooe4dlnd l~glalatur~a. ClOUly~ tb
   Stat**8 obllg8tloa to pay amulet 4xtoti byond        tw yaua;
    tMr4for4,                ii tb       bud          parm4nt    to tb     4-4    quoted    atah
    utoa   urohaard to? oanoellation bonds matbub# k o&ilth.
    bionnfun   tho prnaiua or latenat prapaymont  ahodd not 4s
    0446  tho'amount it weold be oblied to pay under the ooatraot
    ror thmt  bl448lum.  In Othsr worda, ua4   the 4xmipla abuM
    olted, th4 Boer& woaldnot h     aatifl4dla
    inoxawaa U                   100 pu          o-h%,      Lo
    intuwt  at 5t ier two ymua rad la the Lrira
    St4t4 w4uldb4 48114dopento gey.

            Zaoh bi4nai41agpropr1ati.n   eT1400both un intore
    Md priaei41 loeruala tar the llloooo #4Mlu4aa     w4 an
    aolylo & t44l4 8othe Nua'a     puP4ha rgror 4am4llatiO~
     bond8rUglbleu8brthamBQa4Au~k~n8M                                                       rir
    thudas    pwlu~,ao lemma amhpsmiumdo4aaa P lrrwd
    th8 iua&am&4 nallmblo ier 8ho puUmlmr bwda for Oh4 0)
     aaia#      uaaLuama
          Your attontfan   la dl.rrotk to thr fmo8 that~ tho mwaat
thmt oan k lagally rxpondad by tha Bsrd would k in rablo $0
tho portion that tho St&m has uodutakrn to pay. Pita oatrb-
liahed p4moat4 4 4f 4llgibllit ef partioip4tion in th4 ona-
oent (l#) gas01!a4 tmx allooatoi to the Roar4 of Qmnty     urd
Diatrlot Road Indobtednaaa   rrproaonta tho mmlmua funds avail-
lb lo fo r luo hparpoao~

            Iw   ua      thuofore, advIsed that la our opinloa
tha     Beer4 hma ampi0   authority to mrohlaa luoh bonds et (I
proatium    for  mno~llatloa and inomau     tho mnual linking
fwd raqotcanmnt out of tho interoat amtad to lb8orb aaoh
preaium, ao 14ng4a sold pnriru does J& loaod th4 mount
adually       appropriate4 r0r intar8at pawnto thuocm.



                                       V4xy truly yeuxa
                                   ARQIMEYOEXERALOFTEXA9
                                    By ./a/ Qluoa40   B. amwe
                                             Ulorenoo 1. Qrouo
                                                     Aaaiataat




CRC-arJrb